DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has been amended to overcome the objections set forth prior. These amendments are accepted.
Claim Objections
The claims have been amended to overcome the objections set forth prior. These amendments are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
	In claim 9, lines 1 and 2, a sleeve-shaped threaded part is introduced. This component, however, was also introduced in amended independent claim 7. This redundancy suggests that the sleeve-shaped threaded part introduced in claim 9 is a second component, separate from that disclosed in claim 7. A second sleeve shaped threaded part was not disclosed in the initial specification or drawings, and is such considered new matter. For the purposes of examination, the office will interpret claim 9 to instead read “wherein the sleeve-shaped threaded part”, as this is consistent with the disclosure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being anticipated by Diaz et al. (WO 2014035764 A1) (hereon referred to as Diaz) in view of Dickson et al. (EP 2896378 A1) (hereon referred to as Dickson).
Diaz teaches an implantation set for implanting a screw in a human body, the implantation set comprising: 
a tool (36) having a tool shank (40) (see Fig. 1); and 
a screw (34) designed to receive the tool (36) (see Fig. 1), for which 
the screw comprises a tool mount in the form of a blind hole comprising a torque introduction portion (52) into which a torque transmission portion (42) on a distal end region of the tool shank (36) is 
wherein the tool shank (40) forms a centering surface (44) which is proximal relative to the torque transmission portion (42) and matched to the inclined insertion region (54) such that when the centering surface (44) comes into contact with the inclined insertion region (54), a form fit is created in circumferential direction as an alternative to the form fit between the torque transmission portion (42) and the torque introduction portion (52) (see Fig. 2) (claim 1),
wherein the torque transmission portion (42) on the tool shank (40) of the tool (36) and the torque introduction portion (52) in the tool mount (34) of the screw each have at least one axially extending ribs (56) which are equally spaced in the circumferential direction and at least one axially extending grooves (58) which are equally spaced in the circumferential direction (P. 7, ln. 18-20) (claim 2),
wherein 3BBM-464USthe tool shank (40) forms a radially protruding shank shoulder (72) which delimits the torque transmission portion (42) proximally in axial direction and on the distal side of which the centering surface (44) is formed in which a number of protrusions (62) is formed (see P. 10, ln. 3-4), and 
the inclined insertion region (54), arranged on the proximal end of the torque introduction portion (52), forms a number of indentations (58) which protrude in an axial and also in a radial direction and further are of concave design, which can be brought into form-fitting engagement with the protrusions on the centering surface. See Fig. 1 and form-fit diagram below (claim 3),

    PNG
    media_image1.png
    370
    437
    media_image1.png
    Greyscale

and a medical tool (36) for screwing in a screw (34) (see Fig. 1) in a human body, the medical tool comprising a torque transmission portion (42) which is formed on the distal end region of a tool shank (40) and configured to be inserted in a torque introduction portion (52) of a tool mount of the screw (see Fig. 2), 
wherein a radially protruding shank shoulder (72) is formed on the tool shank (40), so as to be positioned proximal relative to the torque transmission portion (42), and delimits the torque transmission portion (42) in a proximal direction, wherein a centering surface (44) is formed on the distal side of the shank shoulder and forms a number of protrusions (claim 7),

    PNG
    media_image2.png
    461
    507
    media_image2.png
    Greyscale

claim 8),
however fails to teach a sleeve-shaped threaded part which is placed on the tool shank so as to be movable relative thereto, said sleeve-shaped threaded part being continuously formed and having an external thread at its distal end and a body or tulip being movably supported on the screw, which encompasses a screw head and forms an internal thread at its proximal end portion provided with longitudinal slits, which can be brought into engagement with the external thread of the sleeve- shaped threaded part, and 
wherein tightening the sleeve-shaped threaded part in the body or tulip results in a force- fitting connection of the centering surface of the tool shank with the inclined insertion region of the screw (claims 1 and 7).
Dickson teaches wherein a sleeve-shaped threaded part (40) is placed on the tool shank so as to be movable relative thereto (P. 7, col. 11, ln. 3-11), said threaded part having an external thread (44) at its distal end and a tulip (56) being movably supported on the screw (Para. [0027] P. 5, Col. 7, ln. 36-38), which encompasses a screw head (54) and forms an internal thread (59) at its proximal end portion provided with longitudinal slits (see Fig. 5 and Para. [0025], P. 5, Col. 7, ln. 9-14), which can be brought into engagement with the external thread of the sleeve-shaped threaded part, wherein a ring-shaped shoulder type counterholder (26) is formed on the tool shank and configured to be axially inserted into longitudinal slits in the tulip (56), in order to apply a torque, in particular a restraining torque onto the tulip (56), wherein the sleeve-shaped threaded part (44) is arranged proximal relative to the counterholder (26) such that its external thread is situated on the side of the counterholder and the sleeve-shaped threaded part can be axially moved into contact with the counterholder in a distal 

    PNG
    media_image3.png
    331
    251
    media_image3.png
    Greyscale

Dickson also teaches the tool according to claim 7, further comprising a sleeve-shaped threaded part (44) which is pushed onto the tool shank so as to be rotatable and axially shiftable (P. 7, col. 11, ln. 3-11) and can be brought into axial abutment on an annular counterholder (26) which is formed (Para [0024], specifically P. 4, Col. 6, ln. 53-58 and P. 5, Co. 7, ln. 1-2) on the tool shank and has an elliptic cross-section (Para. [0026], ln. 22-26). Also see cross-section diagram above (claims 1 and 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool shank of Diaz (40) to have the sleeve-shaped threaded part (40) and counterholder (26) of Dickson because this arrangement allows for quick and effective implantation of bone screws (Para. [0003]). Also see description of use in Para. [0005], Col. 1, ln. 57-58, and col. 2, ln. 1-22) (claims 1, 7, and 9).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Dickson as applied to claim 1 above and in further view of Frank (US 20130011216 A1).

Frank teaches the implantation set according to claim 1, wherein the ribs (8) which extend axially and protrude radially outward on a cylindrical outer surface of a distal shank portion of the tool, forming the torque transmission portion (9), extend beyond a distal frustoconical (interpreted to mean substantially frustoconical in shape, i.e. wider at the top and narrow at the bottom, with a cut off tip) outer surface of a tip of the tool in a distal direction. (Fig. 23 and P. [0102], ln. 1-4) Also see diagram below.

    PNG
    media_image4.png
    335
    365
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the ribs (56) of Diaz to carry all the way down the frustoconical tip of Frank because this creates a driver that may impose more torque upon the corresponding blind hole, prevents upwards slippage of the tool, and increases the lifespan of said tool. (Para. [0007] and Para. [0009], especially ln. 1-3).
Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Holly Lane whose telephone number is (571)272-0720. The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.J.L./Examiner, Art Unit 4171                                     


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773